DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, Line 10, the word “transversal” is amended to read “vertical”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The examiner notes that a thorough search was performed and the closest prior art has been cited in the application history.  With regard to independent claim 1, the examiner notes that the limitations “wherein the first housing has a substantially keyhole shape, complementary with the radial section of the first lateral portion of the pivot pin and of the rib, with a circular portion of center and a substantially rectangular portion communicating together, the substantially rectangular portion being positioned above the circular portion of the first housing, in the vertical direction of the vehicle seat, when the first backrest is in a raised position, oriented substantially in the vertical direction of the vehicle seat, wherein said first housing and said first lateral portion of the pivot pin are configured so that: in a first position of the first backrest, relative to the pivot pin about the axis of the pivot pin, the first lateral portion and the rib are able to slide through the first housing according to the axis of the pivot pin, and in at least one second position of the first backrest relative to the pivot pin about the axis of the pivot pin, the sliding of the first lateral portion and the rib through the first housing according to the axis of the pivot pin, is prevented, the rib being, at least partially, facing the first wall in the vicinity of the first housing, in the direction of the axis of the pivot pin, wherein the rib is oriented, from the bottom upwards in the clockwise direction, according to an angle comprised between 30 and 60 degrees relative to the vertical direction of the vehicle seat about the axis of the pivot pin” were not found within the prior art in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/               Primary Examiner, Art Unit 3636